Case 2:10-cr-14071-DLG Document 113 Entered on FLSD Docket 03/26/2019 Page 1 of 2



                          UNITED STATES D ISTRICT COURT
                          SOUTHERN DISTRICT ?OF FLORIDA
                              FORT PIERCE DIVISION
                           CASE NO . 10-14071-CR -GRkHAM

    UNITED STATES OF AMERICA ,

                   Plaintiff,
    VS .

    JOESEPH FRANK CANTU ,
    Reg . No : 74743 -004
                   Defendant .
                                 /
                      ORD ER GRAN T IN G REDU CT ION OF SENTEN CE

           THIS CAUSE came before the Court upon the Government 's Motion
    to Reduce Sentence Pursuant to Federal Rule of Criminal Procedure
    35, (D .E.1O9).
           THE COURT hav ing rev iewed the pleadings and the facts and
    circumstances of the case , it is hereby
           ORDERED AND ADJUDGED that the Government's Motion to Reduce
    the Sentence imposed is hereby Granted . The Defendant 's original
    Order of Judgment entered on December            2010 is amended as
    follows :
           The Defendant is hereby sentenced to Time Served as to Count
    One of the Indictment . The Defendant will receive credit for time
    served as app licable by statute . It is further
           ORDERED .
                   that all conditions in the original Order of Judgment
    entered on December 1O, 2010 will remain in full force and effect .


           DONE AND ORDERED in Chambers at    Miami,Florida,thss7Sx ay
    of March , 2019 .



                                             DONALb L. GRAHAM
                                             UNITED STATES DISTRICT JUDGE
!
    Case 2:10-cr-14071-DLG Document 113 Entered on FLSD Docket 03/26/2019 Page 2 of 2




          Copied : Rolando Garcia, AUSA
                  Fletcher Peacock , AFPD
                  U .S . Probation
                  U .S . Marshal
                  Bureau of Prisons




I




j     '
i
:                                         .




l
I
